DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1-13, 20, 21, and 23-25 are pending. 
3.	Claims 4-6 and 8-13 remain withdrawn.
4.	Claims 1-3, 7, 20, 21, and 23-25 are examined. 
Claim Objections
5.	In claim 7, the recitation “A transit peptide/mutated HPPD fusion protein, wherein the mutated HPPD is according to claim 1” should be amended to recite, for example, “A fusion protein comprising a transit peptide and a mutated HPPD, wherein the mutated HPPD is according to claim 1,” in order to clearly indicate that the claim is directed to a fusion protein that comprises both the transit peptide and the mutated HPPD of claim 1.  
	Claim 25, dependent from claim 7, accordingly, should be amended to refer the "The fusion protein of claim 7” instead of “The transit/mutated HPPD fusion protein of claim 7.” Appropriate correction is required.
Election/Restrictions
6.	Applicant’s election of Group I and claims 1-3, 7,and 19-22 in the reply filed on August 10, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6 and 8-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2020.  Given that new claim 25 would have been included with the elected group, it is examined herein. 
Claim Rejections - 35 USC § 112 - Fourth Paragraph
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 23 and 24 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant’s arguments submitted on August 3, 2022 and February 22, 2022 have been fully considered but are not persuasive. 
The claims are drawn to the mutated HPPD of claim 1, wherein the triketone is tembotrione or mesotrione.  Claim 1 recites a triketone HPPD inhibitor in the recitation of a property of the mutated HPPD.  Claims 23 and 24, therefore, merely specify the property of the mutant HPPD of claim 1, and do not set forth any further structural limitations to said protein beyond the mutation recited in claim 1.  
It is noted that any property of tolerance to specific HPPD inhibitors will be inherent in the structure of said mutant HPPD. “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01.  In the instant case, the chemical composition corresponds to the mutant HPPD.  For this reason, claims 23 and 24 fail to further limit the subject matter of the claim from which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Response to Arguments.
	Applicant argues that “Claim 1 recites, for example, that when the mutated HPPD
is present in a plant cell, the plant cell possesses increased tolerance to a triketone HPPD inhibitor, and claims 23 and 24 further specify that the triketone 1s tembotrione and mesotrione, respectively. As such, claims 23 and 24 further define the triketone HPPD inhibitor and thus further limit claim 1” (page 5 of the Remarks submitted on August 3, 2022). 
	Applicant’s argument is not found to be persuasive.  Claim 1 is directed to a mutated HPPD polypeptide, comprising a mutation that is known to confer tolerance to triketone HPPD inhibitors.  The property of tolerance conferred by said HPPD to a plant, for example, would have been inherent in its structure.  This is not only because the Gly336Phe substitution is well-known to confer tolerance to HPPD inhibitors, but also because all HPPD inhibitors act by competing with the enzyme for its native substrate (see Boudec et al, col. 2, lines 36-46, for example).  In addition, the overexpression of even a wild-type HPPD, is known to confer tolerance to inhibitors (Boudec et al, col. 1, lines 46-60).  Thus, claims 23 and 24 merely recited a property that would have been inherent in the structure of claim 1 and do not set forth any further limitation to said structure.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-3, 7, 20, 21, 23 and 24 remain and claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boudec et al (US Patent No. 6,245,968, issued June 12, 2001).  Applicant’s arguments submitted on August 3, 2022 and February 22, 2022 have been fully considered but are not persuasive. 
The claims are drawn to a mutated HPPD protein that retains catalytic activity and is less sensitive to triketone HPPD inhibitors, wherein said mutated HPPD comprises the Gly336Met or the Gly336Phe substitution relative to the Pseudomonas HPPD of SEQ ID NO: 2; including wherein said mutated HPPD further comprises a second mutation, wherein the second mutation is at Pro215 or Gly334.  The claims are drawn to the mutated HPPD of claim 2, wherein the second mutation is at Pro215; and to a fusion protein between the mutated HPPD of claim 1 and a transit peptide.  The claims are drawn to said mutated HPPD of claim 1, wherein the triketone is tembotrione or mesotrione. 
Boudec et al teach introducing one or two mutations into the C-terminal portion of an HPPD enzyme, between positions 290 and 350 in Pseudomonas numbering (col. 4, lines 11-16).  Boudec et al teach, at SEQ ID NO: 31, the amino acid sequence of the Pseudomonas HPPD that has 100% sequence identity to the instant SEQ ID NO: 2.  The sequence alignment is set forth below.
; Sequence 31, Application US/09252292C
; Patent No. 6245968
; GENERAL INFORMATION:
;  APPLICANT:  Boudec, Phillipe
;  APPLICANT:  Rodgers, Matthew
;  APPLICANT:  Dumas, Florence
;  TITLE OF INVENTION:  Mutated  hydroxyphenylpyruvate dioxygenase, DNA
;  TITLE OF INVENTION:  sequence and isolation of plants which contain such a
;  TITLE OF INVENTION:  gene and which are tolerant to herbicides
;  FILE REFERENCE:  5500*31
;  CURRENT APPLICATION NUMBER: US/09/252,292C
;  CURRENT FILING DATE:  1999-02-18
;  PRIOR APPLICATION NUMBER:  US 08/982,772
;  PRIOR FILING DATE:  1997-12-02
;  NUMBER OF SEQ ID NOS:  31
;  SOFTWARE:  PatentIn Ver. 2.0
; SEQ ID NO 31
;   LENGTH: 358
;   TYPE: PRT
;   ORGANISM: Pseudomonas fluorescens
US-09-252-292C-31

  Query Match             100.0%;  Score 1877;  DB 3;  Length 358;
  Best Local Similarity   100.0%;  
  Matches  358;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN 60

Qy         61 NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI 120

Qy        121 GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE 180

Qy        181 KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ 240

Qy        241 HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS 300

Qy        301 VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD 358
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD 358
Boudec et al teach that “by mutating the enzyme in its C-terminal part, it was possible to obtain functional (enzymatically active) HPPDs which were less sensitive to HPPD inhibitors, such that expression of these functional HPPDs in plants improves the tolerance of the plants to HPPD inhibitors” (col. 2, lines 45-51).  Boudec et al teach that “the mutated amino acids are selected from the following amino acids: Pro215, Gly298, Gly332, Phe333, Gly334, Gly336, and Ala340, more preferably the amino acids Pro215, Gly336 and Ala340” (col. 4, lines 58-62).  
Boudec et al teach using site-directed mutagenesis to obtain a mutant HPPD, in which Gly336 along with Gly334 are replaced with every other amino acid (col. 13, lines 10-13).  Boudec et al teach that “It was also possible to combine mutations, not only in regions closed to each other, like for the double mutations in positions 334 and 336, but also in regions far from each other like for the double mutations in positions 215 and 336” (col. 13, lines 35-39; see also col. 14).  Boudec et al teach a transit peptide/mutated HPPD fusion protein (paragraph spanning col. 7 and 8; col. 8, lines 21-23). 
Boudec et al do not expressly teach a mutated HPPD, in which the mutation comprises the Gly336Phe or Gly336Met substitution alone, or combined with a substitution at Pro215 or Gly334.  
	At the time the invention was made, it would have been prima facie obvious to modify the teachings of Boudec et al and mutate Gly336 of an HPPD, including the industry standard HPPD of Pseudomonas, into every other amino acid including a phenylalanine or methionine, thus arriving at the structure of the HPPD of the instant claim 1.  Any chemical properties of the resultant mutant, including enzymatic activity and tolerance to triketone herbicides, such as the triketones recited in claims 23 and 24, would be inherent in its structure. “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01.  In the instant case, the chemical composition corresponds to the mutant HPPD. 
Moreover, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
	If would have been further obvious to combine the resultant substitution at position Gly336, including Gly336Phe or the Gly336Met, with a second substitution at either Gly334 or Pro 215.  It would have also been obvious to attach a transit peptide to a mutant HPPD to direct it into chloroplasts, as taught by Boudec et al. 
One would have been motivated to modify said teachings given the express suggestion of Boudec et al, including wherein Boudec et al suggest replacing both Gly336 and Gly334 with every other amino acid (col. 13, lines 11-13), as well as combining substitutions at Pro215 and Gly336 (col. 13, lines 35-39, for example).  One would have been also motivated to modify the teachings of Boudec et al in order to test the resultant mutant HPPD for tolerance to known HPPD inhibitors, using, for example, the screening method taught by Boudec et al (see Example 1 at col. 11). 
Given the teachings of Boudec et al, including the fact that Boudec et al successfully reduced to practice the double-mutated HPPDs of their invention, one would have had reasonable expectation of success. 
Response to Arguments. 
Applicant argues that Boudec et al do not “provide a reason to select a 336F or 336M substitution alone or in combination with another substitution. … Second, one of ordinary skill in the art would not have a reason to produce the claimed mutants or a plant cell comprising the same.  Indeed, as discussed above, Boudec screened numerous mutants in a bacterial system, and concluded that mutants other than 336F and 336M showed herbicide tolerance. … Third, even if one of ordinary skill in the art sought to make the claimed mutants or a plant cell comprising the same, which is not admitted, they would not have a reasonable expectation of success. Indeed, as discussed above, Boudec suggests that mutants other than the claimed mutants have herbicide tolerance” (page 6 of the Remarks filed on August 3, 2022).  In the Remarks filed on February 22, 2022, Applicant makes similar arguments, and also argues that the evidence of record shows unexpected results (page 6 of the Remarks filed on February 22, 2022). 
Applicant’s argument is not found to be persuasive.  To the extent that the argument is directed to a plant cell, it is not commensurate with the scope of the claims, because they are directed to a mutated HPPD enzyme and nucleic acid encoding it. 
With regard to the motivation to make the instantly claimed mutant HPPD, the Examiner maintains that it is provided by the express teachings of Boudec et al, who not only teach mutating Gly336 into every other amino acid, but also teach combining a substitution at that position with a substitution at Gly334 or Pro215.  In addition, Boudec et al teach the importance of a number of the residues located in the C-terminal part of the enzyme, including Gly336 and Gly334, as well as the importance of Pro215 for herbicide tolerance.  Boudec et al expressly suggest replacing native amino acids located at those positions with amino acids having “greater steric hindrance or else with an ionized or ionizable amino acid” (col. 4, lines 11-24).  
The Examiner maintains that said teachings would have been sufficient to motivate one to arrive at the claimed mutated HPPD.  In order to arrive at the mutant HPPD with the structure that would read on the structure of the mutant HPPD of the instant claim 1, one of ordinary skill in the art would have only needed to follow the express suggestion of Boudec et al and mutate Gly336 into 19 other amino acids, including methionine or phenylalanine.  Nothing in Boudec et al teaches away from methionine or phenylalanine as potential substitutions. 
With regard to the method of screening for herbicide tolerance, including to triketones, that teaching would have provided secondary motivation, but does not affect the analysis supporting the prima facie finding of obviousness: even if Boudec et al did not mention triketones or a method of screening for HPPD inhibitor tolerance, Boudec’s express suggestion to mutate Gly336 and Phe215 would have been sufficient to motivate one to arrive at the mutant HPPD of the instant claims, with reasonable expectation of success. 
With regard to the argument directed to unexpected results and the data in the two previously submitted declarations, the Examiner notes that the declarations were fully considered in the previous Office Action, not found sufficient to overcome the rejection, and maintains said position the reasons of record. 
It is noted that any chemical properties of the prima facie obvious HPPD mutant enzyme, including its enzymatic activity and tolerance to triketone herbicides, would be inherent in its structure. “A chemical composition and its properties are inseparable”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01.  In the instant case, the chemical composition corresponds to the mutant HPPD.  Moreover, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
The Examiner notes that the claims are not drawn to a method of using a mutated HPPD by applying triketone herbicides.  Instead, claim 1, for example, is drawn to a mutated HPPD comprising the Gly336Phe substitution.  In view of the express teachings of Boudec et al, one of ordinary skill in the art would have been motivated to make a mutant HPPD (including the art-standard Pseudomonas HPPD taught by Boudec et al) comprising said substitution for reasons not related to triketone tolerance.  The rejection is maintained. 
Conclusion
11.	No claims are allowed. 
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662